Citation Nr: 1627685	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2005 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for diabetes mellitus, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979 and from November 1980 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from March 2007 and June 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the March 2007 decision, a Decision Review Officer (DRO) granted a TDIU, effective from February 24, 2005.  The Veteran timely appealed the assigned effective date.  In the June 2010 decision, the RO denied entitlement to service connection for hypertension and diabetes.

The Veteran testified before a DRO at a February 2009 hearing at the RO.  A transcript of the hearing has been associated with the file.

In December 2011, the Board remanded the issue of entitlement to an earlier effective date for the grant of a TDIU in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A Board hearing before a Veterans Law Judge in Washington, DC was scheduled for a date in May 2016.  In April 2016, the Veteran's representative requested that a Board hearing at the RO by way of videoconference be scheduled in lieu of a hearing in Washington, DC.  Accordingly, this case must be remanded to schedule the Veteran for his requested Board videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.700 (a), (e) (2015).    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by way of videoconference.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

